        Case 1:20-cv-02929 Document 1 Filed 07/02/20 Page 1 of 7 PageID #: 1



HASBANI & LIGHT, P.C.
450 Seventh Avenue, Ste 1408
New York, New York 10123
(212) 643-6677
Rafi Hasbani, Esq.
Counsel for Plaintiff Windward Bora, LLC

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------------X
WINDWARD BORA, LLC,                                                   Case No.: 1:20-cv-2929

                                                                      COMPLAINT
                                            Plaintiff,

                          -against -

DEAN HOLDING LLC; LEROY M. FREDERICK,
JR.; AMOS FINANCIAL LLC; HAREL GROUP
INVESTORS LLC; NEW YORK STATE
DEPARTMENT OF TAXATION AND FINANCE;
AM TRUST BANK; CITY OF NEW YORK
DEPARTMENT           OF       TRANSPORTATION
PARKING VIOLATIONS BUREAU; CITY OF
NEW YORK ENVIRONMENTAL CONTROL
BOARD; NEW YORK CITY DEPARTMENT OF
HOUSING              PRESERVATION                 &
DEVELOPMENT; “JOHN DOE” and “JANE
DOE,” the last two names being fictitious, said
parties intended being tenants or occupants, if any,
having or claiming an interest in, or lien upon, the
premises described in the complaint,

                                            Defendants.
-----------------------------------------------------------------X

        Plaintiff, Windward Bora, LLC by its attorneys Hasbani & Light, P.C., hereby alleges upon

information and belief:

                                        NATURE OF THE ACTION

          1.       This is an action brought pursuant to New York Real Property Actions and

 Proceedings Law, Section 1301 et seq., to foreclose on a mortgage encumbering the property

                                                           1
      Case 1:20-cv-02929 Document 1 Filed 07/02/20 Page 2 of 7 PageID #: 2



commonly known as 1173 Dean Street, Brooklyn, New York 11216, known on the Kings County

Tax Map as Block: 1206 Lot: 56 in the County of Kings, and City and State of New York (the

“Property”).

                                            PARTIES

       2.      Windward Bora, LLC is a limited liability company organized under the laws of the

State of Delaware.

       3.      Windward Bora, LLC is a single-member limited liability company, whose sole

member is a resident of the State of Florida. For the purposes of diversity, Windward Bora LLC is

a citizen of both Delaware and Florida.

       4.      Dean Holding, LLC, upon information and belief, for the purposes of diversity is a

resident and citizen of the State of New York. Dean Holding, LLC is a necessary party defendant

to this action because it is the record owner of the Property by virtue of the Deed recorded on April

7, 2016.

       5.      Leroy M. Frederick Jr., upon information and belief, for the purposes of diversity

is a resident and citizen of the State of New York. He is a necessary party defendant because he (i)

was present at the time of the execution of the Note and Mortgage (as such terms are defined

below); (ii) is the borrower of the loan; and (iii) is a Mortgagor under the Mortgage.

       6.      Amos Financial LLC, upon information and belief, for the purposes of diversity is

a resident and citizen of the state of Illinois. Amos Financial LLC is a necessary party defendant

because it is the mortgagee of record of a Mortgage that is subordinate to Plaintiff’s Mortgage.

       7.      Harel Group Investors LLC, upon information and belief, for the purposes of

diversity is a resident and citizen of the State of New York. Harel Group Investors LLC is a

necessary party defendant because of a Contract of Sale recorded against the Property which is

                                                  2
      Case 1:20-cv-02929 Document 1 Filed 07/02/20 Page 3 of 7 PageID #: 3



subordinate to Plaintiff’s Mortgage.

       8.      New York State Department of Taxation and Finance is an administrative tribunal

of the State of New York, located at Harriman Campus Road, Albany, New York 12226. For the

purposes of diversity, New York State Department of Taxation and Finance is a citizen of New

York. New York State Department of Taxation and Finance is a necessary party defendant in this

action because it is a judgment creditor by virtue of the judgment docketed against Dean Holding

Corp and/or Property which is subordinate to Plaintiff’s Mortgage. Attached as Exhibit A is a true

and correct copy of the judgment.

       9.      Am Trust Bank, upon information and belief, is savings bank chartered under

federal law with a principal place of business in Cleveland, Ohio, the accounts of which are insured

by the Federal Deposit Insurance Corporation (“FDIC”). For the purposes of diversity, Am Trust

Bank is as citizen and resident of Ohio. Am Trust is a necessary party defendant because it is a

judgment creditor by virtue of the United States District Court for the Eastern District of New York

docketed on June 24, 2009. Attached as Exhibit B is a true and correct copy of this judgment.

       10.     New York City Department of Transportation Parking Violations Bureau is an

administrative tribunal of the State of New York, located at 100 Church Street, New York, New

York 10007. For the purposes of diversity jurisdiction, New York City Department of

Transportation Parking Violations Bureau is a citizen of New York. New York City Department

of Transportation Parking Violations Bureau is a necessary party defendant in this action because

it is a judgment creditor by virtue of the judgments docketed against the Property which are

subordinate to Plaintiff’s Mortgage. Attached as Exhibit C is a true and correct copy of the

judgment.

       11.     New York City Department of Housing Preservation & Development is an


                                                 3
       Case 1:20-cv-02929 Document 1 Filed 07/02/20 Page 4 of 7 PageID #: 4



 administrative tribunal of the City of New York, located at 1 Centre Street, New York, New York

 10007. For the purposes of diversity jurisdiction, New York City Department of Housing

 Preservation & Development is a citizen of New York. New York City Department of Housing

 Preservation & Development is a necessary party defendant in this action because it is a judgment

 creditor by virtue of the judgments docketed against the Property which are subordinate to

 Plaintiff’s Mortgage. Attached as Exhibit D is a true and correct copy of the judgment.

         12.     Defendants “JOHN DOE” and “JANE DOE” are additional parties being the

 tenants, occupants, persons, or corporation, if any, having or claiming an interest in or lien upon

 the Subject Property. See NYRPAPL §§ 1311, 1312 and 1313.

         13.     Each of the above-named defendant(s) has or claimed to have or may claim to have

 some interest in or lien upon said mortgaged premises or some part thereof, which interest or lien,

 if any, has accrued subsequent to, and is subject and subordinate to, the lien of said Mortgage.

                                    JURISDICTION AND VENUE

         14.     This Action is between citizens of different states. The amount in controversy,

 exclusive of interest and costs, exceeds $75,000.00. Therefore, jurisdiction is based upon diversity

 of citizenship pursuant to 28 U.S.C. §1332.

         15.     Venue is deemed proper in this District pursuant to 28 U.S.C. §1391. A substantial

 part of the events giving rise to this action took place within the jurisdiction of this court and the

 Property is located in this district.

                           AS AND FOR A FIRST CAUSE OF ACTION

       16.      On August 24, 2005, Leroy M. Frederick, Jr. (“Frederick”) executed a mortgage (the

“Mortgage”) in favor of Mortgage Electronic Registration Systems, Inc. as Nominee for Home Funds




                                                   4
       Case 1:20-cv-02929 Document 1 Filed 07/02/20 Page 5 of 7 PageID #: 5



Direct securing a debt against the Property. The Mortgage was in the amount of $144,000.00. A copy

of the Mortgage is annexed hereto as Exhibit E.

       17.      Pursuant to the Mortgage, in any lawsuit for foreclosure and sale, lender will have the

right to collect all costs and disbursements and additional allowances allowed by the applicable law

and will have the right to add all reasonable attorneys’ fees to the amount borrower owes lender which

fees shall become part of the Sums Secured. See id.

       18.      A note secured by the Mortgage was also executed by Frederick on August 24, 2005

(the “Note”). A copy of the endorsed Note is annexed hereto as Exhibit F. The Note and the Mortgage

shall collectively represent the “Loan”.

       19.      Frederick defaulted under the Note for $202,458.88.80 owing to Plaintiff and no

payment thereof has been made to Plaintiff from Frederick despite demand, by having failed to

make monthly payments on July 2, 2014 to date.

       20.      The Mortgage was then assigned by physical delivery of the endorsed note to the

Plaintiff on September 12, 2019. See ¶ 7 of the Affidavit of Yonel Devico annexed hereto as Exhibit

G.

       21.      Plaintiff is the owner of the Note and is in possession of the wet-ink note with a

proper allonge. Therefore, Plaintiff is the holder and owner of both the Note and Mortgage on the

date of the filing of this this complaint. See Exhibits E, F and G.

       22.      Defendant Dean Holding, LLC owns the equity of redemption herein foreclosure and

is joined as necessary defendants to foreclosure all right, title, interest and equity of redemption in

the Property.

       23.      Plaintiff verily believes that during the pendency of this action in order to protect the

security of the Mortgage, it may be compelled to make advances to prior mortgages, if any, for
                                                     5
       Case 1:20-cv-02929 Document 1 Filed 07/02/20 Page 6 of 7 PageID #: 6



installments of principal and interest, taxes, assessments, water rates, and/or fire insurance

premiums that are or may become due under said prior mortgage or to the receiver of taxes, or the

fire insurance company, which advances are to be included in the balance due to Plaintiff, plus

interest, as provided for in the Mortgage foreclosed and deemed further secured thereby.

       24.     That no other action is pending for the recovery or said sum secured by the note and

mortgage.

       25.     That Plaintiff shall not be deemed to have waived, altered, released or changed the

election made by reason of any payment after the date of commencement of this action.

                       AS AND FOR A SECOND CAUSE OF ACTION

        26.     By reason of the aforesaid provisions set forth in the Note and Mortgage, there is

 due and owing the Plaintiff from Frederick, reasonable attorneys’ fees, plus costs and

 disbursements, for which demand is hereby made.

        WHEREFORE, the Plaintiff demands judgment that the defendants herein and all persons

 claiming under them or any or either of them subsequent to the commencement of this action may

 be forever barred and foreclosed of all right, claim, lien and equity of redemption in the said

 Property; that the said premises may be decreed to be sold according to law in “as is” physical

 order and condition, subject to any covenants, easements, restrictions and reservations of record;

 any violations of record; any state of facts an accurate survey may show; any zoning regulations

 or amendments thereto; rights of tenants or persons in possession of the subject premises; any prior

 mortgage liens of record; any prior lien of record; and any advances or arrears hereunder; that this

 Court forthwith appoint a receiver of the rents and profits of said premises, during the pendency

 of this action with the usual powers and duties; that monies arising from the sale may be brought

 into court; that plaintiff may be paid the amount due on said note and mortgage with interest to the

                                                  6
      Case 1:20-cv-02929 Document 1 Filed 07/02/20 Page 7 of 7 PageID #: 7



time of such payment, attorney's fees, as set forth in the mortgage, the costs of this action and the

expenses of said sale so far as the amount of such monies properly applicable thereto will pay the

same; and that defendant Leroy M. Frederick Jr. may be adjudged to pay the whole residue, or so

much thereof as the Court may determine to be just and equitable, of the debt remaining unsatisfied

after the sale of the Property and the application of the proceeds pursuant to the provisions

contained in such judgment, the amount thereof to be determined by the Court as provided in

Section 1371 of the Real Property and Proceedings Law.

Dated: New York, New York
       July 2, 2020
                                             BY:       /s/ Rafi Hasbani
                                                       Rafi Hasbani, Esq.
                                                       Attorneys for Plaintiff Windward Bora, LLC
                                                       450 Seventh Avenue, Ste 1408
                                                       New York, New York 10123
                                                       rhasbani@hasbanilight.com
                                                       Tel: 212.643.6677




                                                   7
